DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA ,
Claim Objections
In regards to claim 1, the claim reads “said kit, comprising” [line 3] where it is clear this was supposed to read “said kit comprising” instead. 
Appropriate correction is required. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7-8 and 10-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of of U.S. Patent No. 11,344,183. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of 11,344,183 disclose the same subject matter. 
In regards to claim 1 of the present application:
Application 17/304,377, claim 1
USPN 11,344,183, various claims
(a1) a first knob mask mounted onto or around the endoscope angulation control knobs and configured to mate with the up/down angulation control knob of the endoscope and to rotate in unison with the up/down angulation control knob when turned, the first mask, further comprising: A at least one tooth-like protrusion around the circumference of the knob mask for communication with a self-locking mechanism assembly, and B at least one finger grip interface for turning the knob mask; 
(a2) a second mask mounted onto or around the endoscope angulation control knobs and configured to mate with the left/right angulation control knob of the endoscope and rotate in unison with the left/right angulation control knob when turned, the second mask, further comprising: A at least one tooth-like protrusion around the circumference of the knob mask for communication with a self-locking mechanism assembly, and B at least one finger grip interface for turning the knob mask;
Claim 1
(a) a pair of knob masks mounted onto or around the endoscope angulation control knobs, each mask, further comprising: i. at least one tooth-like protrusion around the circumference of the knob mask for communication with a self-locking mechanism assembly, and ii. at least one finger grip interface for turning the knob mask;
Claim 2
the pair of knob masks, comprises: i. a first mask, configured to mate with the up/down angulation control knob of the endoscope and to rotate in unison with the up/down angulation control knob when turned; and, ii. a second mask, configured to mate with the left/right angulation control knob of the endoscope and rotate in unison with the left/right angulation control knob when turned.
wherein the first and second masks are expandable to fit around the angulation control knobs of the endoscope
Claim 6
wherein the first and second masks are sufficiently expandable to fit snugly around the angulation control knobs of the endoscope.
the first and second masks extend the diameter of which the operator can interact about a central axis of rotation around an endoscope angulation control knob
Claim 9
wherein each knob mask extends the diameter of which the operator can interact about a central axis of rotation around an endoscope angulation control knob, thereby providing a longer lever arm.

(b) a self-locking mechanism assembly, comprising: at least one detent member that is configured to engage with the at least one tooth-like protrusion of each knob mask to lock the endoscope angulation control knob position in place; (c) one or more toggles that provide engagement with the at least one detent member, by engaging or disengaging communication between the at least one detent member and the at least one tooth-like protrusion of each knob mask, allowing control over the bidirectional rotation and locking of the corresponding endoscope angulation control knob; and (d) an attachment apparatus, comprising: at least one fastener configured to releasably secure the apparatus to the endoscope.
Claim 1
(b) a self-locking mechanism assembly, comprising: at least one detent member that is configured to engage with the at least one tooth-like protrusion of each knob mask to lock the endoscope angulation control knob position in place; (c) one or more toggles that provide engagement with the at least one detent member, by engaging or disengaging communication between the at least one detent member and the at least one tooth-like protrusion of each knob mask, allowing control over the bidirectional rotation and locking of the corresponding endoscope angulation control knob; and (d) an attachment apparatus, comprising: at least one fastener configured to releasably secure the apparatus to the endoscope.


In regards to claims 3-5, 7-8 and 10-15 depending from claim 1 in the present application, the claims are identical to the corresponding claims of U.S. Patent No. 11,344,183. 
In regards to claim 16 of the present application: 
Application 17/304,377, claim 16
USPN 11,344,183, various claims

An ergonomic attachment apparatus kit for modifying an endoscope, comprising: (a) a pair of knob masks, comprising: i. a first mask configured to mate with the up/down angulation control knob of the endoscope and to rotate in unison with the up/down angulation control knob when turned, the first mask, further comprising: A at least one tooth-like protrusion around the circumference of the knob mask for communication with a self-locking mechanism assembly, and B at least one finger grip interface for turning the knob mask; ii. a second mask configured to mate with the left/right angulation control knob of the endoscope and rotate in unison with the left/right angulation control knob when turned, the second mask, further comprising: A at least one tooth-like protrusion around the circumference of the knob mask for communication with a self-locking mechanism assembly, and B at least one finger grip interface for turning the knob mask;
Claim 16
An ergonomic attachment apparatus kit for modifying an endoscope, comprising: (a) a pair of knob masks, comprising: i. a first mask configured to mate with the up/down angulation control knob of the endoscope and to rotate in unison with the up/down angulation control knob when turned, the first mask, further comprising: A at least one tooth-like protrusion around the circumference of the knob mask for communication with a self-locking mechanism assembly, and B at least one finger grip interface for turning the knob mask; ii. a second mask configured to mate with the left/right angulation control knob of the endoscope and rotate in unison with the left/right angulation control knob when turned, the second mask, further comprising: A at least one tooth-like protrusion around the circumference of the knob mask for communication with a self-locking mechanism assembly, and B at least one finger grip interface for turning the knob mask;
wherein the first and second masks are expandable to fit around the angulation control knobs of the endoscope; and, 



the first and second masks extend the diameter of which the operator can interact about a central axis of rotation around an endoscope angulation control knob;
Claim 6
wherein the first and second masks are sufficiently expandable to fit snugly around the angulation control knobs of the endoscope.
Claim 9
wherein each knob mask extends the diameter of which the operator can interact about a central axis of rotation around an endoscope angulation control knob, thereby providing a longer lever arm.

(b) a self-locking mechanism assembly, comprising: at least one detent member that is configured to engage with the at least one tooth-like protrusion of each knob mask to lock the corresponding endoscope angulation control knob position in place; (c) one or more toggles that provide engagement with the at least one detent member, by engaging or disengaging communication between the at least one detent member and the at least one tooth-like protrusion of each knob mask, allowing control over the bidirectional rotation and locking of the endoscope angulation control knob; and (d) an attachment apparatus, comprising: at least one fastener configured to releasably secure the apparatus to the endoscope.
Claim 16
b) a self-locking mechanism assembly, comprising: at least one detent member that is configured to engage with the at least one tooth-like protrusion of each knob mask to lock the corresponding endoscope angulation control knob position in place; (c) one or more toggles that provide engagement with the at least one detent member, by engaging or disengaging communication between the at least one detent member and the at least one tooth-like protrusion of each knob mask, allowing control over the bidirectional rotation and locking of the endoscope angulation control knob; and (d) an attachment apparatus, comprising: at least one fastener configured to releasably secure the apparatus to the endoscope.


In regards to claims 17-21 of the present application, the claims are identical to the corresponding claims of U.S. Patent No. 11,344,183. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 3-5, 7-8 and 10-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim reads “An endoscope modified with an ergonomic attachment apparatus kit for mechanically assisting operation of the endoscope angulation control knobs, said kit, comprising:” [lines 1-3]. 
Here, it is unclear if only the endoscope is being claimed, and the remainder of the claim is regarding a kit used to modify the endoscope, or if only the kit is claimed, or if the endoscope and the kit are claimed. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is the case. The examiner suggests this be amended to read “An endoscope assembly comprising: 
an endoscope, and 
an ergonomic attachment apparatus kit for mechanically assisting operation of endoscope angulation control knobs, the kit comprising:”. 
In regards to claim 1, the claim reads “the endoscope angulation control knobs” [lines 2-3]. There is insufficient antecedent basis for this limitation in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this is a newly recited item. 
	In regards to claim 1, the claim reads “a self-locking mechanism assembly” [lines 14-15, 22-23 and 30]. It is unclear if these are the same or separate items. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that each recitation refers to the same item.  
In regards to claim 1, the claim reads “the up/down angulation control knob” [line 10], “the circumference of the knob mask” [lines 13-14, 21-22; note that these appear to be circumferences of different knobs in each mention] “the left/right angulation control knob” [line 18]. There is insufficient antecedent basis for these limitations in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that these are newly recited items. 
In regards to claims 1 and 16, the claim reads “the apparatus” [last line of both claims]. It is unclear whether this refers to the attachment apparatus or to the ergonomic attachment apparatus kit. Therefore, the claims are unclear. For the purposes of prosecution, it will be assumed that the latter is the case. 
	In regards to claim 16, the claim reads “a self-locking mechanism assembly” [lines 9-10, 17-18 and 25]. It is unclear if these are the same or separate items. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that each recitation refers to the same item.  
In regards to claim 16, the claim reads “the up/down angulation control knob” [lines 4-5], “the circumference of the knob mask” [lines 8-9, 16-17; note that these appear to be circumferences of different knobs in each mention] “the left/right angulation control knob” [lines 12-13]. There is insufficient antecedent basis for these limitations in the claim. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that these are newly recited items. 
Allowable Subject Matter
	Claims 1, 3-5, 7-8 and 10-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, and a terminal disclaimer filed to overcome the double patenting rejection set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, an ergonomic attachment apparatus kit for modifying an endoscope, comprising: 
a pair of knob masks, respectively configured to mate with an up/down or left/right angulation control knob of the endoscope and rotate in unison with the knob, each mask comprising a toothlike protrusion around a circumference of the mask for communication with a self-locking mechanism assembly, each mask expandable to fit around the angulation control knobs, each mask extending a diameter of the knobs about a central axis of rotation about the knobs, 
the self-locking mechanism assembly comprising a detent configured to engage the toothlike protrusion of each mask, such that the corresponding knobs are locked in place, 
a toggle that engages or disengages the detent with the tooth of each mask, thus allowing control of rotation of the knobs and locking of the knobs, 
a fastener configured to releasably secure the kit to the endoscope. 
Moriyama (US PGPUB 2008/0119696) teaches a knob mask configured to mate with a left/right angulation control knob of an endoscope and rotate in unison with the knob, and having a fastener configured to releasably secure the knob mask to the endoscope. 
Jurevicus et al. (US PGPUB 2020/0121164) teaches an ergonomic attachment apparatus kit for modifying an endoscope, comprising: 
a locking apparatus for holding an endoscope handle and locking an angulation lever of the endoscope in position, and a fastener configured to releasably secure the kit to the endoscope. 
There is no reason or suggestion provided in the prior art to modify the above prior art to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jurevicus et al. (US PGPUB 2020/0121164)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795